                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


BRENDA COLEMAN GILLIS,

                     Appellant,

                                                 Civil Action No. 3:19-cv-002-HEH


WELLS FARGO HOME
MORTGAGE d/b/a America's
Servicing Company, et al.

                     Appellees.

                              MEMORANDUM OPINION
                          (Affirming the Bankruptcy Court)

       This bankruptcy matter is before the Court on an appeal filed by Brenda Gillis

{pro se "Appellant") pursuant to 28 U.S.C. § 158(a). Appellant appeals the Bankruptcy

Court's December 14, 2018 Order(the "Order")that dismissed her Complaint with

prejudice because it was a mere reiteration of a previously adjudicated matter. {See ECF
No. 17-1;     also ECF No. 18 at 15, 17-18.) Pursuant to Fed. R. Bankr. P. 8009, both

Appellant and Appellees have designated portions of the record they believe to be

pertinent to this appeal, and the matter has been fully briefed. The Court also recognizes

that pro se complaints are to be liberally construed, and the Court has done so in its

review of this appeal. Later v. Harvey,438 F.3d 404,413 n.3 (4th Cir. 2006).

                                  I.   BACKGROUND


       On October 17, 2018,the Bankruptcy Court entered an order against Appellant,

overruling her objection to Appellee Specialized Loan Servicing's ("Specialized Loan")
Proof of Claim 2. Appellant then appealed that decision to this Court on October 19,

2018.' In addition, and based upon that same Bankruptcy Court Order, Appellant also

filed a secondary suit in the Bankruptcy Court—^that secondary suit is the source ofthe

current appeal.

       The Bankruptcy Court dismissed Appellant's secondary suit with prejudice on

December 14, 2018. The Bankruptcy Court concluded that "for the reasons stated by the

Court at the hearing conducted on December 12, 2018; and good and sufficient cause

appearing therefor, it is hereby ORDERED,ADJUDGED AND DECREED THAT;[]

The Motions are hereby GRANTED.[]The Complaint filed by Plaintiff Brenda Coleman

Gillis shall be and hereby is dismissed with prejudice." (ECF No. 17-1 at 2.) Appellant

now appeals the dismissal of her secondary suit to this Court.

       Even though Appellant has filed three briefs in this appeal, it is unclear what

challenges Appellant raises against the Bankruptcy Court's factual findings and its

ultimate conclusion that her secondary suit was rightly precluded under resjudicata.

{See ECF No. 18 at 15, 17-18.) Appellant filed her first brief on February 1, 2019 prior

to the designation ofthe record ("February 1 Brief').^ {See ECF No. 3.) In this brief.

Appellant outlined ten unsupported "statements of fact." A subsequent brief was filed on

May 10, 2019("May 10 Brief), in which Appellant claimed there were issues regarding



'On June 11, 2019, the Court entered an order that affirmed the Bankruptcy Court's disposition
of the matter. See 3:18-cv-719—HEH.

^ Appellant filed her designation of the record on March 8, 2019, and an amendment to her
designation on March 12,2019.{See ECF Nos. 17-2 and 17-3.) The Bankruptcy Clerk transmitted
the parties' combined designations of the record to this Court on April 11,2019.
the filing of objections to her Chapter 13 Bankruptcy Plan. {See EOF No. 19.) She then

filed "Appellant's BRIEF Amendment #2"(the "Amended Brief)on May 20,2019.

(See EOF No. 20.) In the Amended Brief, Appellant stated she is "requesting an

extension to file her Brief. The reasons are the hiccups and roadblocks that this Pro Se

Appellant is receiving from the Appellee(s)." She further stated that her brief was

"ninety-five percent complete - but ONCE,[she] receive[s] Fherl answers from Ms.

Brogan -[she] can proceed to turn in [her] completed Brief(s)." (Id at 2.) However,this

filing, like the others, fails to establish how the Bankruptcy Court's dismissal of

Appellant's secondary suit was in error.

                               XL   STANDAIU)OF REVIEW


       On appeal, a district court must accept a bankruptcy court's findings of fact unless

those findings are clearly erroneous. In re Highland Constr. Mgmt. Servs., LP,569 B.R.

673,680(E.D. Va. 2017)(quoting Riley v. Robey,25 F. App'x. 149, 152(4th Cir. 2002)).

Conclusions of law, such as resJudicata, are reviewed de nova by a district court. See

Providence Hall Assocs. Ltd. P'ship v. Wells Fargo Bank, N.A., 816 F.3d 273, 276(4th

Cir. 2016).

                                      III.   DISCUSSION


       Appellees Wells Fargo Home Mortgage("Wells Fargo"), Mortgage Electronic

Registration Systems("MERS"), and Specialized Loan Servicing correctly raise the issue

of resjudicata in their briefs.^ "Under the doctrine of resjudicata, or claim preclusion.



^ Appellees Wells Fargo and MERS also argue that the Complaint failed to allege claims against
either appellee. While this argument is well-founded, it is not the basis of this opinion.
'[a] final judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action.'" Pueschel v. United

States, 369 F.3d 345, 354(4th Cir. 2004)(quoting FederatedDep't Stores, Inc. v. Moitie,

452 U.S. 394, 398(1981); also citing Brown v. Felsen, 442 U.S. 127, 131 (1973);

Meekins v. United Transp. Union, 946 F.2d 1054, 1057(4th Cir. 1991)). Three factors

must be present for a court to make a finding of resjudicata:"(1)a final judgment on the

merits in a prior suit;(2)an identity of the cause of action in both the earlier and the later

suit; and (3)an identity of parties or their privies in the two suits." Clodfelter v. Sudan,

720 F.3d 199, 210(4th Cir. 2013)(quoting Pueschel, 369 F.3d at 354-55). The Fourth

Circuit takes a "transactional approach" to determine whether causes of action are

identical. Id. "As long as the second suit 'arises out ofthe same transaction or series of

transactions as the claim resolved by the prior judgment,' the first suit will have

preclusive effect." Id. (quoting Ohio Valley Envtl. Coal v. Aracoma Coal Co., 556 F.3d

177, 210(4th Cir. 2009)).

       All three factors are present here. Regarding the first resjudicata factor, the

Bankruptcy Court entered a final judgment on the merits in the prior suit on October 17,

2018."^ Regarding the second factor. Appellant fails to identity how the present case

differs from the prior claim objection proceeding. {See ECF Nos. 3, 19, 20.) In fact, an

examination of Appellant's three appellate briefs reveals no significant distinction

between her previous case and the current one.




 See note 1, supra.
       The statements offacts found in her February 1 Brief are related to the claim

objection proceedings that the Bankruptcy Court already addressed (See ECF No. 3).

Furthermore, in her February 1 Brief, Appellant expressly stated in bold and underlined

font that the basis for this suit is the same. (See id at 10("ftihe evidence contained in

this brief- is a duplication of what Appellant, and her spouse have been indicating

to ALL the named defendants the entire time.")). Also in line with Appellees'

argument. Appellant references the previously adjudicated claim objection proceedings as

the basis for her May 10 Brief, and Appellant explicitly directs the Court to reference

documents from the record ofthat previously adjudicated bankruptcy case. (See, e.g.,

ECF No. 19 at 6("Refer to US Bankruptcy Case 18-33270-KLP Document 85 Filed

02/09/2019.")). The May 10 Brief gives no other independent basis for her appeal.

Finally, Appellant's Amended Brief offers no assistance and simply requests additional

time to file another brief. (See ECF No. 20.) In short, at no point in any of these three

briefs does Appellant assert a basis for her secondary suit, and this appeal, that is

independent of the previously adjudicated claim objection proceeding.

       Moreover, during the December 12, 2019 bankruptcy proceeding, in response to

the Bankruptcy Court's questioning. Appellant explicitly admitted that she was raising

the same issues as in her previous claim objection suit.(See ECF No. 18 at 15.)

       THE COURT:But my point is is [^/c] that this was all dealt with in the
       claim objection proceeding, and should continue to be dealt with in the
       claim objection proceeding, not through a new complaint that makes the
       same allegations that you made in connection with your claim objection.
       MS. GILLIS: I haven't made any new ones, sir.
       THE COURT: That's my point.
       MS. GILLIS: I have -1 have not made any new ones ...

Id. Therefore, Appellant's underlying claims clearly arise out ofthe same

transaction. In determining whether resjudicata applies, the final factor concerns

the identity ofthe parties or their privies. Clodfelter, 720 F.3d at 210. Here, the

parties are the same as those involved in the claim objection proceedings.

                                  IV.   CONCLUSION


       Given that all three factors are present here, the above-captioned suit is

barred by resjudicata. Since Appellant is clearly attempting to recast her already

adjudicated claim objection suit as an adversarial proceeding, the Bankruptcy

Court will be affirmed.


       An appropriate order will accompany this Memorandum Opinion.



                                                  Henry E. Hudson
                                                  Senior United States District Judge

Date: sIuL
Richmond UVirginia
